—Judgment, Supreme Court, New York County (Charles E. Ramos, J.), entered December 19, 1991, which, in a proceeding pursuant to CPLR article 78 to annul respondents’ determination rejecting petitioner’s request for payment of overtime work in 1987-1988 and corresponding pension benefits, granted respondents’ motion to dismiss the petition as barred by the Statute of Limitations, unanimously affirmed, without costs.
Respondents’ determination had " 'its impact’ ” upon petitioner, in October 1990, when respondent New York City Commission on Human Rights informed petitioner that her claim for overtime work in 1987-1988 had been denied (Matter of Edmead v McGuire, 67 NY2d 714, 716). Since this proceeding was not commenced within four months thereafter, it was properly dismissed as time-barred (CPLR 217). Concur—Carro, J. P., Ellerin, Wallach, Ross and Rubin, JJ.